Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to provisional application 62/456, 069 filed on February 7th, 2017 has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on November 30th, 2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29, 31-33, 40 and 42-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-33, 40, and 42-44 of copending Application No. 17/826, 786 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious over co-pending application as follows:
Claim 29 is obvious over Claim 29 except Claim 29 of ‘786 does not disclose the channels having the same diameter. Claim 30 of ‘786 discloses the narrowing of the selected channel. Dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention. Therefore, it would have been obvious to choose appropriate dimensions based on a desired throughput.

Claim 31 is identical to claim 31 
Claim 32 is identical to claim 32
Claim 33 is identical to claim 33

Claim 40 is obvious over Claim 40 except Claim 40 of ‘786 does not disclose the channels having the same diameter.  Dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention. Therefore, it would have been obvious to choose appropriate dimensions based on a desired throughput.

Claim 42 is identical to claim 42
Claim 43 is identical to claim 43
Claim 44 is identical to claim 44


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claim 30 (L2)is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term is also found in claim 41 (L2). These claims will be interpreted as if the term “about” were removed



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29-34, 39 and 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadri et al. (US 10343165), hereafter Sadri.

With regards to claim 29, Sadri discloses a particle sorting cartridge (Abstract) comprising: a sorting region (diverter mechanism 480) comprising an intersection of: a first microfluidic channel (channel 12 in Fig. 1, not labeled in Fig. 18) leading from a sensing region (sensing region 16 indicated by dashed lines in Fig. 18); a second microfluidic channel (liquid source 488) leading from a trigger inlet (indicated as Fluid 1) and substantially perpendicular to the first microfluidic channel at the intersection (Fig. 18); a default branch channel leading away from the intersection and operably associated with the first microfluidic channel at the intersection (main channel not labeled in Fig 18, but towards collection outlet); and a selected branch channel (dispensing channel 486) leading away from the intersection at an angle acute to the default branch channel at the intersection; and wherein the sorting region is configured to direct a sample liquid from the sensing region to the default branch channel in absence of a threshold flow of trigger fluid from the trigger inlet through the second microfluidic channel (Col. 21, L41-45) and further configured to direct the sample liquid from the sensing region to the selected branch channel during application of the threshold flow of trigger fluid from the trigger inlet through the second microfluidic channel (Col. 21, L41-45).
Sadri does not directly disclose wherein the first microfluidic channel, the second microfluidic channel, and the default branch channel have substantially the same diameter at the intersection and the selected branch channel has a narrower diameter than the first microfluidic channel at the intersection. However, dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention. Therefore, it would have been obvious to choose appropriate dimensions based on a desired throughput.

With regards to claim 30, Sadri discloses all the elements of claim 29 as outlined above. Sadri does not directly disclose wherein the first microfluidic channel has a diameter of 0.35 mm. However, dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention. Therefore, it would have been obvious to choose appropriate dimensions based on a desired throughput.

With regards to claim 31, Sadri discloses all the elements of claim 29 as outlined above. Sadri further discloses wherein the sensing region is configured to detect a target particle by one or more of an optical signal or an electrical signal generated by the target particle as the target particle passes through the sensing region (Col. 12, L24-37).


With regards to claim 32, Sadri discloses all the elements of claim 31 as outlined above. Sadri further discloses applying the threshold flow of trigger fluid from the trigger inlet upon detection of the target particle to direct the target particle to the selected branch channel instead of the default branch channel (Col. 21, L41-45).

With regards to claim 33, Sadri discloses all the elements of claim 29 as outlined above. Sadri further discloses wherein the default branch channel leads to a waste collection outlet (waste collection 36, not shown in Fig. 18). 

With regards to claim 34, Sadri discloses all the elements of claim 29 as outlined above. Sadri further discloses wherein the selected branch channel leads to a sample collection outlet (dispensing channel 486 leads to a collection point; Col 13, L25-30).

With regards to claim 39, Sadri discloses all the elements of claim 29 as outlined above. Sadri does not directly disclose wherein the first microfluidic channel diameter widens between the sensing region and the sorting region. However, dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention. Therefore, it would have been obvious to choose appropriate dimensions based on a desired throughput.

With regards to claim 40, Sadri discloses a method for sorting a target particle in a sample fluid stream (Abstract), the method comprising: providing a particle sorting cartridge (generally indicated as system 10), comprising:  a sorting region (diverter mechanism 480) comprising an intersection of a first microfluidic channel (channel 12 in Fig. 1, not labeled in Fig. 18) leading from a sensing region (sensing region 16 indicated by dashed lines in Fig. 18); a second microfluidic channel (liquid source 488) leading from a trigger inlet (indicated as Fluid 1) and substantially perpendicular to the first microfluidic channel at the intersection (Fig. 18); a default branch channel leading away from the intersection and operably associated with the first microfluidic channel at the intersection (main channel not labeled in Fig 18, but towards collection outlet); and a selected branch channel (dispensing channel 486) leading away from the intersection at an angle acute to the default branch channel at the intersection; and flowing a sample liquid from the sensing region to the default branch channel (Fig. 18);  applying a threshold flow of trigger fluid from the trigger inlet through the second microfluidic channel to direct the sample liquid from the sensing region to the selected branch channel (Col. 21, L41-45).
Sadri does not directly disclose wherein the first microfluidic channel, the second microfluidic channel, and the default branch channel have substantially the same diameter at the intersection and the selected branch channel has a narrower diameter than the first microfluidic channel at the intersection. However, dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention. Therefore, it would have been obvious to choose appropriate dimensions based on a desired throughput.

With regards to claim 41, Sadri discloses all the elements of claim 40 as outlined above. does not directly disclose wherein the first microfluidic channel has a diameter of 0.35 mm. However, dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention. Therefore, it would have been obvious to choose appropriate dimensions based on a desired throughput.

With regards to claim 42, Sadri discloses all the elements of claim 40 as outlined above. Sadri further discloses further comprising detecting a target particle in the sensing region by one or more of an optical signal or an electrical signal generated by the target particle as the target particle passes through the sensing region (Col. 12, L24-37)

With regards to claim 43, Sadri discloses all the elements of claim 42 as outlined above. Sadri further discloses applying the threshold flow of trigger fluid upon detection of the target particle to direct the target particle to the selected branch channel instead of the default branch channel (Col. 21, L41-45).

With regards to claim 44, Sadri discloses all the elements of claim 40 as outlined above. Sadri further discloses wherein the default branch channel leads to a waste collection outlet (waste collection 36, not shown in Fig. 18).

With regards to claim 45, Sadri discloses all the elements of claim 40 as outlined above. Sadri further discloses wherein the selected branch channel leads to a sample collection outlet (dispensing channel 486 leads to a collection point; Col 13, L25-30).


Allowable Subject Matter
Claims 35-38 and 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 35 and 46 would be allowable for disclosing “wherein the selected branch channel leads to a carrier channel connecting a carrier inlet to a sample collection outlet.”

As outlined above Sadri discloses a particle sorting cartridge with multiple channels that use trigger flows to move target particles (Fig. 18). Although Sadri has multiple fluids and channels, there is not a channel that connects the main channel and the branch channel as recited in the instant invention and there is no teaching or suggestion in the prior art that would render this configuration obvious to a person with ordinary skill in the art before the effective filing date of the invention.   

Claims 36-38 and 47-48 would be allowable by virtue of their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653